                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                             ROCK HILL DIVISION

 IH Property North Carolina,                  Case No. 0:19-cv-341-TLW

              PLAINTIFF

       v.
                                                              Order
 Kimberly Bailey,

              DEFENDANT



      Plaintiff IH Property North Carolina filed this eviction action against

Defendant Kimberly Bailey in the Lancaster County Magistrate’s Court for failure to

pay rent. Defendant Bailey filed a notice of removal which purports to remove the

case to the United States District Court for the District of South Carolina. The matter

now comes before the Court for review of the Report and Recommendation (Report)

filed by the magistrate judge to whom this case was assigned. ECF No. 9. In the

Report, the magistrate judge recommends that the case be remanded sua sponte to

the Lancaster County Magistrate’s Court for lack of subject matter jurisdiction.

Defendant did not file objections to the Report. This matter is now ripe for decision.

      The Court is charged with conducting a de novo review of any portion of the

Report to which a specific objection is registered, and may accept, reject, or modify,

in whole or in part, the recommendations contained in that Report. 28 U.S.C. § 636.

In the absence of objections to the Report, the Court is not required to give any

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198,

200 (4th Cir. 1983).

                                          1
      The Court has carefully reviewed the Report. For the reasons stated by the

magistrate judge, specifically that Defendant Kimberly Bailey failed to establish

jurisdiction based on a federal question or diversity of citizenship, and no other source

of jurisdiction is apparent from the pleadings, the Report is ACCEPTED and this

matter is remanded to the Lancaster County Magistrate’s Court.

      IT IS SO ORDERED.

                                         s/ Terry L. Wooten
                                         Terry L. Wooten
                                         Senior United States District Judge

December 11, 2019
Columbia, South Carolina




                                           2
